 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDVernitron Electrical Components,Inc., Beau ProductsDivision'andUnited Steelworkers of America,AFL-CIO-CLC 2 and. Local 210, Warehouse andProduction`Employees Union,a/w Office andProfessionalEmployees'InternationalUnion,AFL,-CIO, ,CLC3, Partyto the Contract.Case 1-CA-9359November 10, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING,' JENKINS, AND PENELLOOn April 25 and November 29, 1974, respectively,Administrative Law Judge Benjamin K. Blackburnissued theattachedDecision and SupplementalDecisionin this, proceeding. The General Counselhas filed exceptions to both Decisions, together withbriefs in support thereof. Respondent filed briefs inopposition to the General Counsel's exceptions.The Board has considered the record and theattached Decisions in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusionsof the Administrative Law Judge, asmodified herein.The record reveals the following sequence ofevents:This case concerns Respondent's Laconia,NewHampshire,plant.Itsparent company ownstwo other plants, located elsewhere, both of whichare undercontract to Local 210. On September 7,1973,4 Respondent's president was informed by hiscorporateheadquarters in New York that tworepresentatives of Local 210 would be in Laconia onSeptember 10 to organize the plant and was told totreat them courteously.On September 10, Respondent's supervisors weretold to, and did, assemble their employees, bydepartments, for meetings with the union organizers.When queried about this by employees, one supervi-sor told them that whatever they did about theUnion was all right with the Employer, while anotherreplied affirmatively when asked if the EmployerwantedLocal 210.The series of organization meetings lasted theentire day, employees were directed to attend them,and all werepaid for the time involved. At themeetings,one of the Local 210 representatives toldemployees: (1) his union represented employees atVernitron's other plants, (2) if they signed up, theUnion would get them a 25-cent-per-hour raise andother benefits, and (3) Local 210 would obtain aunion-security clause under which they would haveto join Local 210 30 days after a contract was signed,regardless of whether they executed union cards thatday or not.5 Supervisors, including Respondent'sgeneral foreman, were present for all or part of eachmeeting.None of them spoke, but all were in aposition to observe the employees while the latterwere executing their authorization cards. By' the endof the meetings, Local 210 had secured authoriza-tions from 101 of Respondent's 125 employees andRespondent-after inspecting the cards-grantedrecognition the very same day.On September 11, Respondent's president met withemployees, informed them that he had recognizedLocal 210, and opined that Local 210 was the leastunacceptable of three unions which had been, ormight be, interested in organizing them.6 He thentold employees it was their responsibility to selectrepresentatives for a bargaining committee to workwith Local 210 in negotiations. He also cautionedthat they should choose nonradicals for the commit-tee and named two particular employees as beingexamples of the type of radicals who should not beselected. Thereafter, the employees elected a negotia-tions committee.7On September 13 and 20, the employee committeemet with Respondent to negotiate a contract. On themorning of September 20, the Steelworkers sentRespondent a telegram in which it claimed asubstantial interest in representing the employees,stated an intent to file a representation petition, andwarned Vernitron against violating Section 8(a)(2).The Administrative Law Judge found that, in accordwith its custom, Respondent refused to take thetelegram over the telephone; had it delivered,instead, over its TWX; and no Respondent officialsaw the telegram until September 21. During theafternoon of September 20, Respondent and Local210 reached agreement on a contract calling for a 25-cent-per-hour wage raise, other improved benefitswhich had been mentioned by the union representa-tives at the September 10 meetings, and a union-security clause requiring all employees to becomeunion members 8 and providing for the checkoff ofunion dues.1Hereinafter calledVermtron, the Employer, or Respondent.3Hereinafter called the Steelworkers.3Hereinaftercalled Local 210 or the Union.4All dates hereinafterare in 1973, unlessotherwiseindicated5Local 210organizers also told someemployee groups that they mightdust as well sign the authorizationcards because more than half the personsin the bargainingunit had already done so At the time it was uttered, thestatement was untrue.6One of those unions-the Steelworkers, the Charging Party heremn-221NLRB No. 74had lost an election at the plant in 1966.However, as of September 10, nounion other than Local 210 was engaged in any organizingeffortsTheSteelworkers began organizingIor 2 days later.INone of the statements attributed to Respondent in this paragraph wasalleged to be violative of the Act.8The clause requires all employees to become and remain unionmembers in good standing after the completion of 30 days' probationaryemployment or, for current employees, 31 days after the execution of thecollective-bargaining agreement VERNITRON ELECTRICAL COMPONENTS, INC.465On September 26, the Steelworkers requestedrecognition, offering to submit to a neutral partyauthorization cards signed by a majority of employ-ees. A representation petition was also filed.The complaint herein alleges,interalia,thatRespondent gave unlawful assistance to Local 210,violative of Section 8(a)(2) and (1) of the Act, byarranging for that Union's representatives to addressemployees and solicit authorization cards on compa-ny time and property and in the presence ofRespondent's supervisors; and by-on the basis ofthe cards so secured-granting Local 210 recognitionand entering into a collective-bargaining agreementwith it. The Administrative Law Judge dismissedthese allegations, relying for such disposition entirelyupon the authority of the Board's decision inLongchamps, Inc. and its Wholly Owned Subsidiary, S& B Restaurant of Huntington, d/b/a Steak and Brewof Huntington,205 NLRB 1025 (1973)-a case hefound to be factually almost identical with the caseherein.In his exceptions, the General Counselcontends that the two cases are clearly distinguish-able.We agree.InLongchamps,a few days after the opening of itsrestaurant, the employer called a meeting to intro-duce the newly hired employees to ; the supervisorystaff and explain the employer's policies. At the endof the employer's presentation, an employer officialintroduced union representatives, turned the meetingover to them, and-together with other` supervisors-leftthe room. The union representatives , thenexplained union benefits and distributed authoriza-tion cards, 10 of which were immediately signed andreturned to the representatives. Later the same day,four employees were directed by, a supervisor to leavetheir work stations and report to a room where theunion representatives successfully solicited theirauthorization-card signatures.About 2-1/2 weekslater, after a card check by a local governmentalagency had affirmed the union's card majority, theemployer recognized it as the employees' representa-tive and 2 weeks thereafter executed a collective-bargaining agreement.Here, as inLongchamps,there were no employerthreats or promises, and no other labor organizationwas involved as of the date of Local 210's organiza-tionalmeetings. But, supervisors were present andobserved - the solicitation and execution of theUnion's authorization cards, and no neutral sourcewas brought in to verify the card majority. Further,the , instant recognition granted by Respondentprevented employees who might have felt pressuredby the presence of their supervisors from having theopportunity to take subsequent action to either19Petitionfor reviewdismissedsub nom.Mary Kimbrell,et at.v.N.L.R B,290 F.2d 799 (C A. 4, 1961).revoke their authorizations or bring another unioninto the organizational campaign. InLongchamps,bycontrast, there was a 2-1/2 week hiatus between thedate the authorizations were solicited and the daterecognition was granted.Respondent's brief herein,while echoing theAdministrative Law Judge's reliance onLongchamps,also cites as governing authority our decisions inJolog Sportswear, Inc., and Jonathan Logan, Inc.,128NLRB 886 (1960),9 andCoamo Knitting Mills, Inc.,150NLRB 579 (1964), wherein similar 8(a)(2)allegations were dismissed. However, we note that inJologno supervisors or other management personnelwere present when the authorization cards used inseeking recognition were executed; a card check wasconducted by the representative of a governmentalagency; recognition was not granted until 1 monthafter the union's meeting on company premises; and,during the interim, the employer issued statementsassuring employees of their free choice and itsneutrality.InCoamo,. attendance at the unionmeetingwas not compulsory; all but 5 of 170employees at the meeting were on nonwork, nonpaidtime; and no supervisor or other employer officialwas in a position to view the, employees executing theauthorizations.Here, unlike the cases cited by Respondent and theAdministrative Law Judge, there is present a set offactorswhich, in combination, constitute what weconclude to be unlawful assistance on the part ofRespondent. First, considerable indirect pressure wasplaced upon employees by their being directed, andpaid, by their, Employer to attend union meetingsduring worktime. Then came the direct pressure ofbeing solicited to' designate the' Union as theirrepresentative while supervisors, including the gener-al foreman, were clearly in a position to watch themexecute or refuse to execute the Union's authoriza-tion cards. Finally, Respondent extended recognitionwithin a few hours and without any attempt beingmade to obtain verification by a neutral party of theUnion's alleged majority status.In our view, the above-noted combination ofEmployer-applied pressures, both direct and indirect,with the instantaneous and unverified grant ofrecognition to the Union, reasonably tends to coerceemployees in the exercise of their' free choice inselecting a bargaining representative. Accordingly,we, find that Respondent provided unlawful assist-ance to Local 21,0 in violation of Section 8(a)(2) and(1) of the Act. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 210 and the Steelworkers are labororganizations within the meaning of Section 2(5) ofthe Act.'3.By unlawfully assisting Local 210 in obtainingunion designation cards from its employees;, byrecognizing and executing a collective-bargainingagreement with Local 210 when said Union did notrepresent an uncoerced majority of the employees inthe unit covered by the agreement;and byincorpo-rating in said agreement a union-security clauserequiring employees to become or remain membersof an illegally assisted union as a condition ofcontinued employment,Respondent has interferedwith, 'restrained,and coerced its employees in theexercise of their Section 7 rights in violation ofSection 8(a)(2) and(1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices,we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the purposes andpolicies of the Act.Having found that Respondent has interfered with,restrained,and coerced its employees in the exerciseof their right to freely select their own bargainingrepresentative by according unlawful assistance andsupport to Local 210 in violation of Section 8(a)(2)and (1) of the Act,we shall order it to withdraw andwithhold all recognition from Local 210 and to ceasegiving effect to the collective-bargaining agreementwith that Union dated September 20, 1974, or to anyrenewal,modification,or extention thereof, untilsuch time as Local 210 shall have been certified bythe Board as the exclusive representative of theemployees in question.However,nothing in ourOrder shall authorize or require the withdrawal orelimination of any wage increase or other benefits,terms, and conditions of employment which mayhave been established pursuant to the performanceof that agreement.We shall further order Respon-dent to reimburse all present and former employeesfor all initiation fees,dues,and other moneys whichmay have been exacted from them by, or in behalf of,Local 210 pursuant to' the union-securityanddues-checkoff provisions of the aforementioned collective-bargaining contract,together with interest thereon at6 percent per annum.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board hereby orders that the Respondent,Vernitron Electrical Components,Inc.,Beau Prod-ucts Division,Laconia,New Hampshire,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Assisting or contributing support to Local 210by recognizing or bargaining with such labororganization as the exclusive representative of itsemployees for the purpose of collective bargainingunless and until Local 210 is certified by the Board asthe collective-bargaining representative of said em-ployees pursuant to Section 9(c) of the Act.(b)Maintaining or giving any force or effect to thecollective-bargaining agreement between Respon-dent and Local 210 dated September 20, 1974, or anyextention or modification thereof; provided,howev-er, that nothing^in this Order shall authorize orrequire the withdrawal or elimination of any wageincrease or other benefits, terms, and `conditions ofemployment which may have been establishedpursuant to the performance of said contract.(c)Withholding from the pay of any of itsemployees union dues or other union fees orassessments which'have'been deducted on account ofany obligation of membership in Local 210, andpaying to Local 210 any dues, fees,or assessmentswhich have been deducted from the pay of itsemployees.(d) Inanylike or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the purposes and policies of, the Act:(a)Withdraw and withhold all recognition fromLocal 210 as the collective-bargaining representativeof its employees unless and until said labor organiza-tion has been,duly certified by the National LaborRelations Board as the exclusive representative ofsuch employees.(b)Reimburse all former and present employeesfor all initiation fees,dues,assessments and othermoneys,if any, paid by or withheld from them in themanner provided in "The Remedy"section of thisDecision.(c) Preserve and, upon request,make available tothe Board or its agents,for examination and copying,all payroll records,social security payment records,timecards,personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order. VERNITRON ELECTRICAL COMPONENTS, INC.(d)Post at its Laconia, New Hampshire, plantcopies of the attached notice marked "Appendix." 10Copies of said notice, on forms provided by theRegionalDirector for Region 1, after being dulysigned by a representative of Respondent, shall beposted by Respondent immediately upon receiptthereof and shall be -maintained by it -for 60consecutive days thereafter, in conspicuous places,including all places where notices to its employeesare customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 1, inwriting,within 20 days from the date of this Order,what steps it has taken to comply herewith.IT IS ALSO ORDERED that the complaint herein bedismissed insofar as it alleges violations of the Actnot specifically found.10 In the eventthat this Order is enforced by a Judgment of a UnitedStates Courtof Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgmentof the United States Court of Appeals Enforcing an Order of theNational LaborRelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the, United States GovernmentThe National Labor Relations Board having found,after a hearing at which all parties were represented,that we violated certain provisions of the NationalLabor Relations Act, we hereby notify you that:WE WILL, NOT 'assist or contribute support toLocal 210, Warehouse and Production EmployeesUnion, affiliated with Office and ProfessionalEmployees' InternationalUnion,AFL-CIO,CLC, by recognizing or contracting with suchlabor organization as the bargaining representa-tive of our employees unless and until it has beencertified as such representative by the NationalLabor Relations Board.WE WILL NOT give effect to our September 20,1974, contract with Local, 210 or to any renewal,extension,modification, or supplement thereof,but we are not authorized or required to withdrawor eliminate any wage rates or other benefits,terms, and conditions of employment which wehave given to our employees under said contract.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees467in the exercise of -their rights guaranteed inSection 7 of the Act.WE WILL withdraw and withhold all recogni-tion from Local 210. as the collective-bargainingrepresentative of our employees.WE WILL reimburse all our employees, formerand present, for dues and other moneys unlawful-ly exacted from them under our contract withLocal 210.VERNITRON ELECTRICALCOMPONENTS, INC., BEAUPRODUCTS DIVISIONDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge in this case was filed on October 3, 1973.1 Thecomplaint was issued on November 21. The hearing washeld on February 20 and 21, 1974, in Laconia, NewHampshire.The principal issue litigated was whether Respondentviolated Section 8(a)(2) and (1) of the National LaborRelations Act, as amended, by recognizing Local 210 asthe collective-bargaining representative of its warehouseand production employees on September 10 and byentering into a collective-bargaining agreement with Local210 on September 20. As set forth in detail in section II, A,below, I granted Respondent's motion to dismiss thoseallegationsGeneral Counsel's case in chief on the ground that theGeneral Counsel had failed to make outa prima faciecaseunder the precedent established by the Board inLong-champs, Inc., and its wholly owned subsidary, S & B Restaurantof Huntington, d/b/a Steak and Brew of Huntington,205NLRB 1025 (1973).Upon the entire record and after due consideration, mostof it during the hearing, of oral argument and a brief filedby Respondent relating to that allegation of the complaintwhich was not dismissed from the bench, I make thefollowing:FINDINGS OF FACTI.JURISDICTIONRespondent, a New York corporation, is engaged atLaconia, New Hampshire, in the manufacture of electricalconnectors and barrier terminal spreads. Respondent,annually receives goods valuedin excessof $503000 directlyfrom suppliers located outside the State of New Hampshireand ships products valued in excess of $50,000 directly tocustomers located outside the State of New Hampshire.1Dates are 1973 unless otherwise indicated. 468,DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA.The Longchamps Issue1.FactsThe following findings of fact ' are based solely onevidence, presented by the General Counsel in, his case inchief.They are, in most respects, undisputed. However,many findings, for example, what Supervisor BradleyWallace, Jr., said to employees Amanda Darin and WandaLee Atkinson as they walked to a meeting with Local 210'sorganizerson the morning of September 10 and the factthatRalph,'Lenmer (misspelled Limmer throughout thetranscript), -one of Local 210's organizers, told employeesat meetingsheld that day that he already had authorizationcards executed by a majority of unit employees when he, infact, did not, are not admitted by Respondent. The latter isan inference drawn from the testimony of GeneralCounsel'switnessesunder the rule that motions fordismissalprior to introduction of any, evidence for thedefense must be considered in light of the most favorableview which can be taken of evidence presented by theprosecution.Vernitron"has two plants, in addition to the one inLaconia involved in this case, which are under contractwith Local 210. Those contracts contain valid union-security clauses.On the Thursday of Friday prior toSeptember 10, .Walter Eshelman, president of Respondentreceived a 'telephone call from Vernitron's corporateheadquartershiNew` York. He was informed thatrepresentatives of Local 210 would be in Laconia onSeptember 10 for the'purpose of attempting to organize hisplant. He was requested to treat them courteously.On Monday morning, September 10, Eshelman assem-bled his supervisors. He informed, them that Local 210'sorganizerswould be in the plant that day and, instructedthem to assemble the employees- by -departments oncompanytimeso,that the organizers could talk to them. Hetold the supervisors to refrain from doing anything thatcould be construed as being either for or against Local 210.He told them he wanted to get the, drive over with as littledisruption as,possible.,-Ralph. Lenmer,,.secretary-treasurer of Local 210, andDominick Formisano, a business agent, arrived at the planton schedule. They conducted a series of meetings withemployees in the cafeterias of each of the two buildingswhich comprise the Laconia plant. The meetings began inthe morning and ended in the late afternoon. Lenmer, whoacted as spokesman, talked to all first- and second-shiftemployees who were at work that day. Employees werepaid for the time they spent with Local 210's organizers.Foremen were in the room with the employees from theirdepartments as Lenmer made his presentation to eachgroup. John Mont,general' foreman, was in the room forpart or all of each of the meetings. Mont and the other-foremen attended after one or more of the supervisors, atthe time of the first employee meeting, asked Eshelmanwhether it would be all right for them to do so and weretold yes,so longas they did nothing while they were there.NeitherMont nor the foremen spoke during any -of themeetings.By the end of the day, Lenmer and Formisanohad obtained valid authorization cards from 101 - ofRespondent's, approximately 125warehouse and pro-duction employees. They then met with Eshelman. Theyshowed him the authorization cards they had obtained,,After inspecting the cards, Eshelman recognized Local 210as the collective-bargaining representative of Respondent'semployees.The following events took place when foremen'instructedthe employees under them to go-to, the cafeteria or as"theywalked with employees to the cafeteria: `William Roberts,first-shift foreman in final assembly, when asked by'one ofhis employees whether they - had to go to the meeting,answered yes, told, them he could not influence theirdecision, and, in a joking manner, wished them good luck;Howard Cole, second-shift foreman in final assembly, saidthe-decision whether to join Local 210 was up to theemployees,whatever they did was all right with theCompany; an employee- asked Brad Wallace, first-shiftforeman in the barriers department, if the Companywanted this Union and Wallace replied yes.Wallace'sanswer was heard both by Amanda Darin,- the' employeewho put the question to him, and by Wanda Lee Atkinson,another employee who was walking with them to thecafeteria.Lenmer's talk was roughly the same at each meeting.' Hetold the employees his purpose in meeting with them. Heexplained that Local 210 represented employees at otherVernitron plants. He told the employees that, if they signedup, Local 210 would obtain a 25-cent-an-hour raise forthem and other benefits. He told them Local 210 wouldobtain a union-security clause under which, they wouldhave to join the Union 30 days after a contract went intoeffect regardless of'whether they signed up at that momentor not. Sometime during the day before he actually hadcards -in hand from more than '50 percent of unitemployees, he began saying that the'employees might`aswell sign up because' he already had cards from more thanhalf their colleagues. At one meeting during the afternoon,he got into a loud argument with a recalcitrant employee.Ray Zelakowski, Respondent's comptroller,' and RichardJorgenson, head of the engineering department, overheardthe noise coming from the cafeteria 'and reported it toEshelman. Eshelman told Formisano to tell Lenmer to coolitor he would -throw them both out of the plant. Lenmercooled it.Eshelman met with the employees on September 11. Hetold them that he had recognized Local 210. He instructedthem to select representatives from among themselves towork with Local 210 in negotiations. He suggested thatthey pick nonradicals ' who had some, service with theCompany. He told diem-that, in Respondent's opinion,Local 210 was the least unacceptable of the three unionswhich had been or might, in the future, be interested inorganizing them. The other two unions to which he alludedin this remark were the Automobile Workers and theSteelworkers. Neither had been engaged in a campaign toorganize Respondent just prior to or on September' 10. TheSteelworkers had lost an election at the plant in 1966. Itlearned that Respondent had recognized Local 210 almostas soon as recognition was granted. It began attempting to VERNITRON ELECTRICAL COMPONENTS, INC.469sign upRespondent's employees within a day or two afterSeptember 10.Employees, voting by departments, elected seven personsto a negotiating committee. The committee,, Lenmer, andFormisanomet with Respondent's representatives onSeptember 13. A second negotiating session was held onSeptember 20. The Steelworkers sent a telegram toRespondent on the morning of September 20 in which itclaimed "a substantial interest in representing .. .[Respondent's] production and maintenance employees... and intends to file a petition with the National LaborRelations Board requesting a secret ballot election beconductedamongyour employees as soon as possible."The telegram went on to call Respondent's attention toSection 8(a)(2) of the Act. As is its custom, Respondentrefused to take the message over the telephone and had thetelegram delivered to it over TWX. No official ofRespondent saw the telegram until September 21. In themeantime,on, the afternoon of September 20, Respondentand Local 210 had reached agreement on a contract. Itprovided for a raise of 25 cents an hour for all employees,an additional holiday, and other of the improved benefitswhich Lenmer had mentioned to the employees when hesolicited their signatures to authorization cards on Septem-ber 10. It contained valid union-security and checkoffprovisions.The Steelworkers did, in fact, file a petition for anelection among Respondent's employees. It is pending inthe Boston Regional Office of the Board, blocked by thisproceeding.before recognition was granted. The General Counsel doesnot rely on the latter point in attempting to distinguish thiscase fromLongchamps.The General Counsel contends that this case is notcontrolled by the Board's decision inLongchampsbecausesupervisors were in the room when Lenmer and Formisanosigned up Respondent's employees on September 10 andbecause Lenmer misled the employees by telling themLocal 210 had a majority before it, in fact, did.Longchampsprovides no direct guidance on the latter argument. Itimplies a rule of law which places on Respondent anaffirmative duty to act to protect its employees when alabor organization makes a material misrepresentation tothem in the course of an organizing campaign. During theoral argument which preceded my ruling on Respondent'smotion to dismiss, the General Counsel was at firstuncertain as to whether he was asserting that such a rule oflaw exists and then unable to cite any cases in support ofthat position. I am aware of no such rule or case. Moreimportantly,ChairmanMiller'sdissentingopinion inLongchampsdemonstrates that both of the argumentsadvanced by the General Counsel are distinctions withouta difference.Chairman Miller predicated his disagreement with themajority on a point not discussed in Administrative LawJudge Corbley's Decision. For Chairman Miller, the keyelement in theLongchampssituation was the fact that thecompany was recruiting its initial complement of employ-ees when it permitted a union to sign them up on companytime and property. He said:2.Analysis and conclusionsIdismissed this, the major portion of the complaint, atthe hearing at the conclusion of the General Counsel's casein chief on the, authority of the Board's recent decision inLongchamps, supra.The Board dismissed the complaint inLongchamps,a case factually almost identical with this one,by a vote of two to one. Chairman Miller dissented.Longchampsisa consolidated proceeding, involving8(b)(1)(A) and (2) charges against the allegedly assistedunion,as well ascharges against the company involved.The majority discussed only Administrative Law JudgeJohn F. Corbley's dismissal of 8(b) violations in the courseof dismissing the consolidated complaint in its entirety,thus affirming without comment his finding that thecompany had not violated Section 8(a)(2) and (1). (Therewas also an 8(a)(3) allegation inLongchampsthat is notpresent here.Administrative Law Judge Corbley alsodismissedas to that allegation and the Board affirmedhim.) As pointed out in said Decision, theLongchampsdecision turned on four factual elements. This case isdistinguishable as to two of them. The two which areindistinguishableare the fact that supervisors did not urgeemployees to join the allegedly assisted union or attempt tocoerce them into doing so by employing threats orpromises and the fact that there was no other, labororganizationon the scene at the time voluntary recognitionwas granted.The two which are distinguishable are the factthat supervisors were in the room, albeit silent, when theorganizerssigned up employees and the fact that no formalcard check was conducted by an impartial third personindeed, the very purpose of the employees' presenceon this day was one of introduction to the Employer'sstaff and to its policies. The virtually simultaneousintroduction to a union obviously approved of andfavored by the Employer, and the immediate solicita-tion by that Union of authorization cards on companytime and property, seem to me to be inimical to thekind of free choice which this Act is supposed toguarantee to employees. The employees here were in nosignificantly different position than if the Employerhimself had activelyengagedin the solicitation ofemployee signatures on the authorization cards, andwhen cards thus solicited were then usedas a basis forrecognition of the Union, the odor of unlawfulassistanceand support is too strong for at least mynostrils to tolerate.Here, Respondent's plant has been in operation for years.Itsemployees are an established corps. Therefore, evenunder Chairman Miller's approach to Respondent's con-duct in this case, no,violation of the Act results. Since thereis nothing in theLongchampsdecision which indicates thatit turned on the fact no supervisors were in the room whenorganizers met with employees and since there is no dutyon an employer to speak up when a union makes amisrepresentation of fact to employees during the course ofan organizing campaign, I affirm my ruling on Respon-dent'smotion to dismiss that Respondent did not violateSection 8(a)(2) and (1) by permitting Local 210 to solicitauthorization cards from its employees on September 10 atmass meetings, which it arranged on its time and property 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Local 210's benefit and which were attended by itssupervisors, by recognizing Local 210 that day on the basisof authorization cards obtained in that manner, and bythereafter, on September 20, entering into a collective-bargaining agreement with Local 210 which containsunion-security and checkoff provisions.B.The Other Issue1.CredibilityThe one allegation of the complaint as to which I deniedRespondent'smotion to dismiss is that Respondentviolated Section- 8(a)(2) and (1) of the Act on or aboutSeptember 12 when Supervisor Steven White "distributed aLocal 210 authorization card to an employee on Respon-dent's premises." The employee involved in this incident isB. J. Wanger, the mother of, Wanda Lee Atkinson. TheGeneral Counselrelieson the testimony of Mrs. Wanger.White, calledas a witnessby Respondent, denied that theincidentever took place. I credit Mrs. Wanger over White,aswell as twoother witnesses called,by Respondent tosupport White's denial for the following reason:Briefly,Mrs.Wanger's story is that she signed a cardgiven to her by White on September. 12 and then, when the30-day deadline imposed by the union-security clause inthe Respondent-Local 210 contract neared in October, hadto sign another one in order to protect her job because thefirst one had "disappeared." During the first day of thehearing, when a question arose, as to the whereabouts ofLocal 210's authorization cards, Respondent's counselindicated that Respondent had in its possession photoco-pies of them. On the second day of the hearing, despite thefact that no party had made an effort to produce any'cardbearingMrs.Wanger's name, Respondent's counselfrankly stated, just before the hearing closed, that he hadlooked at the copies in Respondent's possession theevening before and discovered to his surprise that the cardwhich bears Mrs. Wanger'sname isdated September 12.The gravamen of this part of the complaint is whattranspired between Mrs. Wanger and White on September12.Since thereisanauthorization card signed by Mrs.Wanger which ' bears that date and no evidence in therecord on which to base a finding that Mrs. Wangerdeliberately misdated a card in order to bolster the GeneralCounsel's case; I can only conclude that the card came intoexistenceunder the circumstances described by her.2.FactsAs indicated above, Lenmer and Formisano made noeffort on September 10 to contact the approximately sevenemployees who were on the third shift. Mrs. Wanger wasone of those third-shift employees. She worked in themolding department. She learned about Lenmer's' andFormisano's visit to the plant when her daughter, Mrs.Atkinson, telephoned her at home that evening. Early onthe morning of September 11, near the end of her shift, shelearned that Respondent had recognized Local 210. Sheholds strong opinions, one of which is that unions have noplace in small plants, a category to which she assignsRespondent, and does not hesitate to express them.Consequently, she visited the plant on her own time on theafternoon of September 12.Mrs.Wanger went into an office in the production areaof the plant where White, first-shift molding departmentforeman, was sitting at his desk. She perched on the deskand started a conversation about the union situation. ShetoldWhite that the third shift had been "shysted" (herword; a synonym, I assume, for "shafted") so much shehad come in to find out what was going on. She asked himto tell her, off the record, whether a'union was coming intothe plant.White told her one was. In the discussion whichfollowed,Mrs.Wanger expressed her disapproval of whathad happened and White suggested that she sign anauthorization card since the time would come soon whenshe would have to sign one in order to keep her-job: Hetook a blank Local 210 card out of the' desk drawer andhanded it to her. She reached across the desk, plucked apencil (or pen, the record is unclear) from White's shirtpocket, used it to fill out 'and sign the card, and thenreturned card and pencil to White. White returned the cardto the drawer. The card was one of a number which hadbeen left in the office by a prounion employee on one shiftto be picked up by a prounion employee on another shift.Some of them had been executed. Others were blank.The third shift was abolished early in October., MrsWanger transferred to the second shift at that time. OnOctober 19, Respondent posted a notice reminding itsemployees that the grace period for joining Local 210provided in the contract which Respondent had agreed toon September 20 expired on October 20. Apparently therewas some confusion at that time about whether Local 210had a card signed by Mrs. Wanger which would keep itfrom requesting her discharge for failure to comply withthe union-security clause. Clearly,Mrs.Wanger under-stood that the card she had signed on September 12 hadvanished in some unexplained way. Consequently, sheexecuted a second card on October '20. In her view, shesigned on both occasions "under protest."3.Analysis and conclusionsMrs.Wanger was a belligerent witness whose demean-or, absent the admission of Respondent's counsel duringoral argument about this issue at the conclusion of thehearing that her card was dated September 12, might havecausedme to discredit her. On direct examination, shesaid, "Mr. White passed me, a card and suggested that I dosign it because I know that without signing it I don't have ajob and he knows at present 'I'm interested in what ishappening at Vernitron." On'cross-examination came thisexchange:Q.He didn't say, "You must join the Union now,"did he?A.He said there will come a time if you've notsigned that you will not have a job. Right, sir.Q.And he was talking about when the laborcontract was signed. Is that right?MR. COHEN: Objection.JUDGEBLACKBURN:Overruled.Q. (By Mr. Reich) Did he tell you when the timewould come? VERNITRON ELECTRICAL COMPONENTS, INC.471A.He told me that it was already in the contract.Q.Didn't he say, "There would come a time?"That if you didn't join the Union you wouldn't have ajob?A.Yes, sir.Q.And the time, "come a time," was speaking ofsome timein the future, is that correct?A. If you wish to interpret it that way?Q.Well, wasn't that your interpretation of the term"come a time?"A.No, sir, because he had already told me theUnion was in.Q.Did he use the term, "there would come a timewhen you would have to join the union?"A. I answered you yes, sir.Q.He used those very words?A.Yes, sir.Despite Mrs. Wanger's bold statement that White "toldme that[union security] was already in the contract," it isclear that he said, no such thing. The most that can betaken from her testimony is that White made an accurateprediction on September 12 that the negotiations betweenRespondent and Local 210 which began an September 13and ended on September 20 would result in union security.Given the prior relationship between Local 210 andRespondent's parent at other plants and the courtesiesextended to Local 210's organizers at Respondent's planton September 10, it was a prediction that required no greatinsight onthe part of White. The General Counsel'sposition is based on this fact.The General Counsel's, argument is twofold. First, hecontends that, the demonstrated accuracy ofWhite'sprediction notwithstanding,White's statement was inher-ently ;coercive because there was no certainty, prior tonegotiations,that they would result in a contract with aunion-security clause in it. Second, he contends thatWhite'sstatementwas inherently coercive because itdeprived Mrs. Wanger of the 30-day grace period to whichshe would have been entitled if she had elected to give upher job rather than join Local 210 or stay out until the lastmoment shecould legally do so. Both arguments arewithout merit. As to the first, the imminence on September12 of a union-security clause covering Respondent'semployeeswas ascertain as anything can be in this world,short'of death andtaxes.As to the second, the fact thatMrs.Wangersigned two cards demonstrates she had nointention of giving up her job rather than join Local 210,and there is no evidence in the record of when Respondentbegan checking off her dues.The most significant point, I think, is the fact that whathappened between Mrs. Wanger and White on September12 resulted from Mrs. Wanger's initiative. She went to theplant on her own time to find out about the situation. Sheraised thesubject of Local 210, not White. White sensiblysuggestedthat she mightas well signa card because thetime was comingwhen not to have signed one would costher her job. He gave her a blank card which was at handthrough circumstances which in no way suggest an efforton Respondent's part to force its employees to join Local210 before the law required them to do so.2 Mrs. Wangersensibly took his advice and signed. The fact that she, onmore mature consideration of the impulsive step she hadtaken, felt that she had been coerced into signing, isimmaterial. The test at law is whether White's conduct`wasobjectively coercive when considered under a reasonableman standard. There was nothing coercive about whattook place between Mrs. Wanger and White under thecircumstanceswhich existed in Respondent's plant onSeptember 12. Under those circumstances,' White's hand-ing to Mrs. Wanger a Local 210 authorization card whichhappened to be at hand does not rise to the level of illegalassistance to a labor organization. I find, therefore, thatRespondent did not violate Section 8(a)(2) and (1) of theAct on September 12 when Steven White handed a Local210 authorization card to B. J. Wanger.Upon the foregoing findings of fact, and upon the entirerecord in thiscase, I make the following:CONCLUSIONS OF LAW1.Vernitron Electrical Components, Inc., Beau Prod-ucts Division, is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO-CLC,and Local 210, Warehouse and Production EmployeesUnion, a/w Office and Professional Employees' Interna-tionalUnion, AFL-CIO, CLC, are labor organizationswithin the meaning of Section 2(5) of the Act.3.The allegations of the complaint that Respondenthas violated Section 8(a)(2) and (1) of the Act have notbeen sustained.[Recommended Order for dismissal omitted from publi-cation.]2While I have discredited White as to his denial that he gave Mrs.Wanger a card on September 12, I have not discredited ham generally Myfinding that cards were left in the office by one employee to be picked up byanother is based on has testimony. The fact that other cards in the drawerhad already been executed,as testified to by Mrs.Wanger, has nosignificance.There is no evidence that anyone other than Mrs. Wanger everreceived a card from White or any other supervisor. A likely explanation forthe cards being in the office at that particular moment is that they had beenleft there for the use of third-shift employees since they had not beencontacted by Lenmer and Formisano on September 10 In any event, thepoint is unimportant.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge in this case was filed on October 3, 1973.1 Thecomplaintwas issued on November 21. The originalhearing was held on February 20 and 21, 1974, in Laconia,New Hampshire.I issued my Decision on April 25, 1974. On September13, 1974, the Board issued its order reopening record andremanding proceeding to Regional Director for furtherhearing in which it ordered that a further hearing be heldbefore me "for the purposes of: (1) receiving evidence fromthe Respondent relating to the allegations of paragraph 10,subparagraphs A, B, C, E and F of the complaint [theLongchampsissued below], and (2) reconsideration of hisfindingsrelatingto paragraph 10, subparagraph D of the1Dates are 1973 unless otherwise indicated. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint[the other issue below], in light of Joint ExhibitIand the stipulation between Respondent and GeneralCounsel dated May 24, 1974." Further hearing was held onOctober 24, 1974, in Laconia, New Hampshire.The principal issue litigated was whether Respondentviolated Section 8(a)(2) and (1) of the National LaborRelations Act, as amended, by recognizing Local 210 asthe collective-bargaining representative of its warehouseand production employees on September 10 and byentering into,a collective-bargaining, agreement with Local210 on September 20. For the .reasons. set forth in detail insection IIA, below, I find no merit to those allegations ofthe complaint (par. 10, subpar. A, B, C, E, and F) underthe precedent established by the Board inLongchamps,Inc., and its wholly owned subsidiary, S & B Restaurant ofHuntington,d/b/a Steak and Brew of Huntington,205NLRB 1025 (1973).Upon the entire record and after due consideration oforal argumentand briefs, I make the following:FINDINGS OF FACTI.JURISDICTIONRespondent, a New York corporation, is engaged atLaconia, New Hampshire, in the manufacture of electricalconnectors and barrier terminal spreads. Respondentannually receives goods valued in excess of $50,000 directlyfrom suppliers located outside the State of New Hampshireand ships products valued in excess of $50,000 directly tocustomers located outside the State of New Hampshire.R. THE UNFAIR LABOR PRACTICESA.The Longchamps Issue1.FactsVernitron has two plants, in addition to the one inLaconia involved in this case, which are under contractwith Local 210. Those contracts contain valid -union-security clauses.On the Thursday or Friday prior toSeptember10,Walter Eshelman, general manager ofRespondent,received a telephone call from Vernitron'scorporate headquarters in New York. He was informedthat representatives of Local 210 would be in Laconia onSeptember 10 for the purpose of attempting to organize hisplant. He was requested to treat them courteously.On Monday morning,September 10, Eshelman assem-bled his supervisors. He informed them that Local 210'sorganizerswould be in the plant that day and instructedthem to assemble the employees by departments oncompany time so that the organizers could talk to them. Hetold the supervisors to refrain from doing anything thatcould be construed as being either for or againstLocal 210.He told them he wanted to get the drive over with as littledisruption as possible.Ralph Limmer, secretary-treasurer of Local 210, andDominick Formisano,a business agent,arrived at the planton schedule.They conducted a series of meetings withemployees in the cafeteriasof each ofthe two buildingswhich comprise the Laconia plant. The meetings began inthe morning and ended in the late afternoon.Limmer, whoacted as spokesman,talked to all first-and second-shiftemployees who were at work that day. Employees werepaid for the time they spent with Local 210's organizers.Foremen were in the room with the employees from theirdepartments as Limmer made his presentation to eachgroup.John Mont,general foreman,was in the room forpart or all of each of the meetings.Mont and the otherforemen attended after one or more of the supervisors, atthe time of the first employee meeting,asked Eshelmanwhether it would be all right for them to do so and weretold yes,, so long as they did nothing while they were there.NeitherMont nor the foremen spoke during any of themeetings.They did not intend,by their actions or presence,to attempt to influence the employees under their supervi-sion in the employees'exercise of their own judgment as towhether they wanted to be representedby Local 210. Bythe end of the day, Limmer and Formisano had obtainedauthorization cards from 101 of Respondent'sapproxi-mately 125 warehouse and production employees. Theythen met with Eshelman.Theyshowed him the authoriza-tion cards they had obtained.After inspecting the cards,Eshelman recognized Local 210 as the collective-bargain-ing representative of Respondent's employees.The following events took place when the foremeninstructed the employees under them to go to the cafeteriaor astheywalked with employees to the cafeteria: WilliamRoberts,first-shift foreman in final assembly,when askedby one of his employees whether they had to go to' themeeting, answered yes, told them he could not influencetheir decision,and, in a joking manner,wished them goodluck;Howard Cole, second-shift foreman in final assem-'bly, said the decision whether to join Local 210 was up tothe employees,whatever they did''was all right with theCompany;an employee asked Brad Wallace,first-shiftforeman in the barriers department, if the Companywanted this Union and Wallace replied yes. Wallace'sanswer was heard both by Amanda Darin, the employeewho put the question to him, and by Wanda Lee Atkinson,another employee who was walking with them, to thecafeteria.Larry Cox,foreman in secondary operations,said to VirginiaMoody,"There'sa 'meeting in thecafeteria. I'd like you to go down.'?Steven White,foremanin the molding room,told JosephineHamel'there was ameeting upstairsin the cafeteria.BothMrs.Moody and Miss Hamel refused to signauthorization cards for Local 210 that day. Each expressedher opposition to a union during the meeting she attended.Mrs. Moody stayed only a few minutes. Once she had said"I'm not interested in a union,"she turned to a supervisornamed Paul Graf who was standing in the hallway by thedoor and said,"May I be excused?"Graf said yes. BothMrs.Moody and Miss Hamel joined Local 210 when,under the union-security provisions of Local 210's contractwith Respondent,itbecame necessary for them to do so inorder to keep their jobs.Limmer's talk was roughly the same at each meeting. Hetold the employees his purpose in meeting with them. Heexplained that Local 210 represented employees at otherVernitron plants.He told the employees that,if they signedup, Local 210 would obtain a 25-cent-an-hour raise forthem and other benefits.He told them Local 210 would VERNITRONELECTRICALCOMPONENTS, INC.-473obtain a union-security clause under which they wouldhave to join the Union 30 days after a contract went intoeffect regardless of whether they signed up at that momentor not. Sometime during the day- before he actually hadcards in hand from more than 50 percent of unitemployees, he began saying that the employees might aswell sign up because healready had cards from more thanhalf theircolleagues,a fact of which Eshelman wasunaware when he recognized Local 210 that afternoon. Atone meetingduring the afternoon, Limmer got into a loudargumentwith Joanne Paul. Mrs. Paul, who' also workedunder Larry Cox, already knew from another employeethat union representatives were' in the plant when Coxcame to her and other employees after lunch and told themto go to the cafeteria for a meeting. When the employeestried to ask him questions about the Union, Cox said, "I'mnot answering any questions. I'm not making any com-mentsone ,way or the other." At the meeting, Mrs. Paultook exception to Limmer's presentation to the point wherethey both raised their voices: Mrs. Paul became so angrythat she walked out-of the meeting, went back-upstairs toher work station, changed her mind, and went back to themeeting in order to,tellLimmer in no uncertain terms thatshe was not going, to, sign an authorization card for Local210. Limmer said, "Either sign your card or you're alldone.'' She replied that she had been at Vernitron beforehim and she was going tobe there after he left, tore up theblank card he had given her, handed hun the pieces, andwalked out a second time. Ray Zelakowski, Respondent'scomptroller, and Richard Jorgenson,'head of the engineer-ing department, overheard the noise coming from thecafeteria and reported it to Eshelman. Eshelman toldFormisano to tell Limmer to cool it or he would throwthem both out of the plant. Limmer cooled it.Eshelman metwith the employees on September 11. Hetold them that he had recognized Local 210. He instructedthem to select representatives from among themselves towork ' with Local 210, in negotiations. He suggested thatthey pick 'nonradicals who hadsomeservicewith theCompany. He named Joanne Paul as one of the radicalsthey should not pick. He told them that, in Respondent'sopinion, Local 210 was the least unacceptable of the threeunionswhich had been or might, in' the future,' beinterested in organizing them. The other two unions towhich he alluded in this remark were the AutomobileWorkers and the Steelworkers. Neither had been engagedin a campaign to organize Respondent just prior to or onSeptember 10. The Steelworkers had lost an election at theplant in 1966. It learned that Respondent had recognizedLocal 210 almost as soon as recognition was ,granted. Itbegan attempting to, sign up Respondent's employeeswithin a day or two after September 10.Employees, ,voting by departments, elected seven personsto,a negotiating committee.The committee, Limmer, andFormisanomet with Respondent'srepresentativesonSeptember 13. A second negotiating session was held onSeptember 20. The Steelworkers sent a telegram toRespondent on the morning of September 20 in which itclaimed"a substantial interest in representing .. .[Respondent's] production and maintenance employees... and intendsto file a petition with the National LaborRelations Board requesting a secret ballot election beconducted among your employees,as soon as possible."The telegram went on to call Respondent's attention toSection 8(a)(2) of the Act. As is its custom, Respondentrefused to take the message over the telephone and had- thetelegram delivered to it over teletypewriter exchange: No'official of Respondent saw the telegram until September21. In the meantime, on the afternoon of September 20,Respondent and Local 210 had reached agreement on' acontract. It provided for a raise of 25 cents an hour for allemployees, an additional holiday, and, other of theimproved benefits which Limmer had mentioned to theemployees when he solicited their signatures to authoriza-tion cards on September 10. It contained. valid union-security and checkoff provisions.Joanne Paul's coworkers elected her a shop stewardaround October 10. Like other employees who had refusedto sign authorization cards for Local 210 on September 10,she did not join Local 210 until later in-October at the lastpossible moment she could do so and retain her job underthe contract.The Steelworkers did, in fact, - file a petition -for anelection among Respondent's employees. It is pending inthe BostonRegional Office of theBoard,blocked by thisproceeding.2.Analysis and conclusionsIdismissed this, the major portion of the complaint, atthe original hearing at the conclusion of the GeneralCounsel's case in chief on -the authority of the Board'sdecision inLongchamps, supra.The Board dismissed thecomplaint inLongchamps,a case factually almost identicalwith this one, by a vote of two to one. Chairman Millerdissented.-Longchampsisa consolidated proceeding, involving8(b)(1)(A)and (2) charges against the allegedly assistedunion,as well as charges against the company involved.The majoritydiscussedonly Administrative Law JudgeJohn F. Corbley's dismissal of 8(b) violations in the courseof dismissing the consolidated complaint in its entirety,thus affirming without comment his finding that thecompany had not violatedSection 8(a)(2) and (1). (Therewas also an 8(a)(3) allegation inLongchampsthat is notpresent here. Administrative Law Judge Corbley alsodismissed as to that allegation and the Board affirmed'him.)As pointed out in Administrative Law JudgeCorbley'sDecision, theLongchampsdecision turned onfour factual elements.Thiscase is distinguishable as to twoof them. The two which are indistinguishable are the factthat supervisors did not urge employees to join theallegedly assisted union or attempt to coerce them intodoing so by employing threats or promises and the fact thatthere was no other'labor organization on the scene at the,time voluntary recognition was granted. The two which Fare'distinguishable are the fact that supervisors were in. theroom, albeit silent, when the organizers signed up employ-ees and the fact that -no formal card check`was conductedby an impartial third ^ person beforerecognitionwasgranted. The General Counsel does not rely on the latterpoint in attempting to distinguish this case fromLong-champs. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General -Counsel -contends that this case is notcontrolledby the Board's decision inLongchampsbecausesupervisorswere in the room when Limmer and Formisanosigned upRespondent's employees on September 10 andbecause Limmermisled the employees by telling themLocal 210 had a majority before it, in fact, did.Longchampsprovides no direct guidance on the latter argument. Itimplies a ruleof law which places on Respondent anaffirmative duty to act to protect its employees when alabor organization makesa material misrepresentation tothem in the courseof an organizing campaign. During theoral argumentwhich preceded my ruling on Respondent's`motion to dismiss,theGeneral Counsel was at firstuncertainas to whether he wasassertingthat such a rule oflaw existsand then unable to cite any cases in support ofthat position.I am awareof no such rule or case. Moreimportantly,ChairmanMiller'sdissenting' opinion inLongchampsdemonstratesthat both of the argumentsadvanced by the General'Counsel'are distinctions withouta difference.Chairman Miller predicated his disagreement with themajority ona' point not discussed in Judge Corbley'sdecision.For Chairman Miller, the key element in theLongchampssituationwas the fact'that the company wasrecruitingits initial complement of employees when itpermitted a union tosign them up on company time andproperty.He said:Indeedthe very purpose of the employees' presence onthis day was one of introduction to the Employer's staffand to itspolicies. The virtually simultaneous introduc-tion to a unionobviously approved of and favored bythe Employer, and the immediate solicitation by thatUnion of authorization cards on company time andproperty, seem to meto be inimical to the kind of freechoicewhich this Act is supposed to guarantee toemployees:The employees here werein nosignificantly'different position than if the Employer himself ' hadactivelyengaged inthe solicitation of employeesignatureson the `authorization cards; and when cardsthus solicited were thenusedas a basis for recognitionof the Union, the odor of unlawful assistance andsupport is too strongfor at least my nostrils to tolerate:{Here,Respondent'splant has been in operation for years.Its employees are an establishedcorps. Therefore, evenunder Chairman.Miller'sapproach to Respondent's con-duct in this case,no violation of the Act results. Since thereis nothingin theLongchampsdecision which indicates thatit turnedon the fact no supervisors were in the room whenorganizersmet with employees and since there is no dutyon an employer to speak up when a' union makes amisrepresentationof fact to employees during the course ofan organizingcampaign, I find Respondent did not violateSection 8(a)(2),and(1) by permitting Local, 210 to solicitauthorizationcards from its employees on September 10 atmass meetings,which ,it arranged on its time and propertyforLocal, 210's benefit (subpar. A) and which wereattendedby its supervisors (subpar. B); by recognizingLocal 210 that', day on- the basis of authorization cardsobtained in that manner-(subpar. C), andby thereafter, on.September 20, enteringinto a collective-bargaining agree-ment with Local 210 which contains, union-security andcheckoff provisions (subpars. E and F).B.,The Other IssueParagraph 10, subparagraph D, of the complaint reads,"On or about September 12, 1973, Respondent, through itssupervisor, Steven White, distributed a Local 210 authori-zation card to an employee on Respondent's premises."The General Counsel, relies on the testimony of B. J.Wanger, the mother of Wanda Lee Atkinson. White, calledas a witness by Respondent, denied that the incident evertook 'place. In my original Decision, I said, in a sectiondevoted to this credibility conflict:I credit Mrs. Wanger over White, as well as two otherwitnesses called by Respondent to support White'sdenial, for the following reason:Briefly,Mrs.Wanger's story is that she signed a cardgiven to her by White on September 12 and then; whenthe 30-day deadline imposed by the union-securityclause in the Respondent-Local 210 contract neared inOctober,,had to,signanother one in order to protect herjob because the first one had "disappeared." Duringthe first day of the hearing, when a question arose as tothewhereabouts of Local 210's authorization cards,Respondent's counsel indicated that Respondent ,hadin its possession photocopies of them. On the secondday of the hearing, despite the fact that no party hadmade an effort to produce any card bearing Mrs.Wagner's name, Respondent's counsel frankly stated,just before the hearing closed, that he had looked at thecopies in Respondent's possession the evening beforeand discovered to his surprise that the card which bearsMrs.Wanger's name is dated September 12. Thegravamen of this part of the complaint is whattranspiredbetweenMrs.-Wanger and White onSeptember 12. Since there is an authorization, cardsigned by Mrs. Wanger which bears that date and noevidence in, the record on which, to base a finding thatMrs.Wanger deliberately misdated a card in ,order tobolster the General Counsel's case, I can only concludethat the card came intoexistenceunder the circum-stances described by her.At the beginning of the section devoted to my analysis andconclusions with respect to this issue, ,l said: ,Mrs. 'Wanger was a 'belligerent witness whosedemeanor, absent the admission of Respondent's-counsel during 'oral argument about this issue at theconclusion of the hearing that her card was datedSeptember 12, might have caused me to discredit her.Some weeks after I issued my Decision on April 25, 1974,I received a motion from counsel for Respondent and theGeneral Counsel that I reopen. the record for the limitedpurpose of receiving into evidence a Local 210 authoriza-tion card signed by Mrs. Wanger and dated September 12,1973, and a stipulation with respect thereto. I denied themotion , on the ground that, having issued my Decision, Ihad, no authority to do anything with respect to this case.At the further hearing on October 24, 1974, pursuant to the VERNITRON ELECTRICAL COMPONENTS, INC.475second part of the Board'sorder set forth in the sectionentitled "Statementof the Case" above, I received cardand stipulation into evidence.The card is the one referred to by counsel for Respon-dent in his oral argument.As indicated in the two portionsof my Decision set forth above,I relied on an assumptionthat the card Respondent's counsel had in his possessionhad actuallybeensigned by Mrs. Wanger on-September 12to credit her over Respondent'switnesses.The card andthe stipulation with respect to it disprovethatassumption.The back ofthe card contains a statement in Mrs.Wanger'shandwriting and bearing her initials that this isthe second card she signed.The stipulation is that the cardwas executedby Mrs.Wanger sometime subsequent to thedate which appears on its-face.But for counsel'sstatement that the card in hispossessionwas dated and thus, presumably,had beensigned by Mrs. Wanger on September 12, I would not havecredited her in my Decision. After reconsideration of therecord as a whole,especially the authorization card andstipulation with respect thereto which became a part of therecord only after issuance of that Decision,I credit thetestimony of Steven White that the incident relied on bythe General Counsel as supporting paragraph 10, subpara-graph D, of the complaint never occurred. I find, therefore,the General Counsel has not established by a preponder-ance of the evidence that Respondent,on or aboutSeptember 12, 1973,"through its supervisor Steven White,distributed a Local 210 authorization card to an employeeon Respondent's premises."Upon the foregoing findings of fact,and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.Vernitron Electrical Components,Inc., Beau Prod-ucts Division,is an employer engaged in commerce withinthe meaning of Section 2(6),and(7) of the Act.2.United Steelworkers of America,AFL-CIO-CLC,and Local 210,Warehouse and Production EmployeesUnion,a/w Officeand Professional Employees'Interna-tionalUnion,AFL-CIO, CLC, are labororganizationswithin the meaning of Section 2(5) of the Act.3.The,allegations of the complaint that Respondenthas violated Section 8(a)(2) and(1) of the Acthave notbeen sustained.[RecommendedOrder fordismissal omitted from publi-cation.]